DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2. 	Claims 1-3, 5-6, 21-30 are pending wherein claims 1, 21, and 26 are in independent form. 
3.	Claims 1-2, 21-22, 26-27 have been amended. In view of amendment, rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph and 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph are withdrawn.
4. 	Claims 4, 7-20 have been canceled. 
Response to Arguments
5.	Applicant's arguments filed on 09/06/2022 have been fully considered but they are not persuasive. The reasons set forth below.
6.	On page 10 of the remarks, applicant argues, “Applicant has amended claim 26 to include the phrase “non-transitory computer readable storage medium.” Accordingly, Applicant respectfully requests that the rejection under 35 U.S.C. § 101 be withdrawn.”
		In response, examiner respectfully disagrees because:
	The amended claim 26 does not include the phrase “non-transitory computer readable storage medium” and therefore, the rejections under 35 U.S.C. 101 are maintained.
7.	On page 12 of the remarks, applicant argues, “Applicant asserts that Adjakple fails to disclose “wherein the set of SL LCHs has an associated configuration indicating whether a respective Scheduling Request is allowed to be triggered when UL-SCH resources are available for a new transmission,” as currently recited in claim 1.”
		In response, examiner respectfully disagrees because:
 		Adjakple  discloses that the set of SL LCHs (sidelink logical channels) has an associated configuration indicating whether a respective Scheduling Request is allowed to be triggered (value of logicalChannelSR-MaskSL is used to trigger or not to trigger SR; logical channels not meeting LCP mapping restrictions trigger SR; prioritized sidelink transmission triggers SR; regular BSR is not triggered for a logical channel, SR configuration for each logical channel) when UL-SCH resources are available for a new transmission (UL-SCH resources available for new transmission) (Par 0071-0075, Par 0078, Par 0103, Par 0111-0115, Par 0139, Par 0146-0151, Par 0160-0168).

Examiner’s comment
8.	Examiner made a phone call to applicant’s representative on 09/28/2022 and discussed that the claim amendments would place the application in condition for allowance. However, upon further reviewing the cited prior arts, examiner found that the cited reference Adjakple discloses the amended claim features. Examiner apologizes for incorrectly asserting the allowability of the claims.

Claim Rejections - 35 USC § 101
9.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


10.	Claims 26-30 are rejected under 35 U.S.C. 101 because the claimed invention is 
directed to non-statutory subject matter.
		Claim 26 recites “a computer readable storage medium” but does not specify that the claimed computer readable storage medium is a non-transitory medium. Specification discloses in Par [0023], “The storage devices may be tangible, non-transitory, and/or non-transmission. The storage devices may not embody signals. In a certain embodiment, the storage devices only employ signals for accessing code”. Specification also discloses in Par [0024], “The computer readable storage medium may be a storage device storing the code. The storage device may be, for example, but not limited to, an electronic, magnetic, optical, electromagnetic, infrared, holographic, micromechanical, or semiconductor system, apparatus, or device, or any suitable combination of the foregoing”. By using the phrase “may be”, specification provides an open-ended media embodiment that implies a possibility that the computer readable storage medium may not be a fixed, tangible and readable medium. Moreover, Specification provides some example of computer readable storage medium (r an electronic, magnetic, optical, electromagnetic, infrared, holographic, micromechanical, or semiconductor system, apparatus, or device, or any suitable combination of the foregoing) but does not explicitly exclude ineligible signal media (signal per se). As the specification does not explicitly exclude transitory signal media, the claimed computer readable storage medium encompasses both the non-transitory tangible medium and transitory propagating signals per se. Therefore, claim 26 is rejected for covering non-statutory subject matter.
		Claims 27-30 depend upon claim 26 and thereby, are rejected for the reasons discussed above.

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 1-3, 21-23, 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Adjakple et al (US 20210274545 A1, hereinafter referred to as Adjakple) in view of 3GPP (3GPP TS 38.321, V15.5.0, hereinafter referred to as 3GPP).
		Re claim 1, Adjakple teaches a method of a remote unit (Abstract) comprising: 
	(i) configuring a set of sidelink (“SL”) logical channels (“LCHs”) (sidelink logical channels) with a set of Uu LCH restriction parameter (logicalChannelSR-MaskSL as disclosed in Par 0103, Par 0114; stringent latency requirement configured to each logical channel such as latency threshold, MaxPUSCH-Duration, parameter K2 as disclosed in Par 0132-0136; LCP mapping restrictions configured for the LCH(s) that triggered the sidelink BSR as disclosed in Par 0111, Par 0116, Par 0146, Par 0161), the set of Uu LCH restriction parameter comprising Adjakple does not disclose that Uu LCH restriction parameter includes a set of allowed Subcarrier Spacings); 
	(ii) receiving, via internal process, a sidelink buffer status reporting trigger for a first SL LCH (regular sidelink BSR is triggered for sidelink LCH(s)/LCG based on the availability of sidelink data) (Par 0054, Par 0061, Par 0103-0105, Par 0111, Par 0116-0120, Par 0138-0140, Par 0146, Par 0153, Par 0161); 
	(iii) determining that an uplink shared channel (‘UL-SCH”) resource for a new transmission is available (UL-SCH resources available for a new data transmission) (Par 0071, Par 0105-0111, Par 0116, Par 0126-0130, Par 0139-0146, Par 0153-0161); 
	(iv) determining that a Scheduling Request can be triggered for the first SL LCH (scheduling request triggered for the logical channel that triggered BSR) when an UL-SCH resource is available for new transmission (UL-SCH resource available for new transmission) based on a configured parameter (logicalChannelSR-MaskSL, LCP mapping restrictions, prioritizing sidelink transmissions) (Par 0061-0075, Par 0078, Par 0103, Par 0111-0115, Par 0139, Par 0146-0163),
	(v)  wherein the set of SL LCHs (sidelink logical channels) has an associated configuration indicating whether a respective Scheduling Request is allowed to be triggered (value of logicalChannelSR-MaskSL is used to trigger or not to trigger SR; logical channels not meeting LCP mapping restrictions trigger SR; prioritized sidelink transmission triggers SR; regular BSR is not triggered for a logical channel, SR configuration for each logical channel) when UL-SCH resources are available for a new transmission (UL-SCH resources available for new transmission) (Par 0071-0075, Par 0078, Par 0103, Par 0111-0115, Par 0139, Par 0146-0151, Par 0160-0168);
	(vi) determining that LCP mapping restrictions configured for the logical channel (LCH) not satisfying/meeting he LCP mapping restrictions configured for LCH. Adjakple does not explicitly disclose that LCP mapping restrictions include a set of allowed Subcarrier Spacings for the first SL LCH and thereby, Adjakple does not disclose that the set of allowed Subcarrier Spacings for the first SL LCH does not include the Subcarrier Spacing associated with the UL-SCH resources available for the new transmission);
	(vii) triggering the Scheduling Request to a base unit via a Uu interface for PC5 resources (triggering scheduling request for BSR reporting to schedule/allocate resources for sidelink transmission) (Par 0054, Par 0061-0076, Par 0078, Par 0102-0116, Par 0138-0163, Par 0168).
		Adjakple does not explicitly disclose that
	(viii) the set of Uu LCH restriction parameter includes a set of allowed Subcarrier Spacings;
	(ix) the set of allowed Subcarrier Spacings for the first SL LCH does not include a Subcarrier Spacing associated with the UL-SCH resources available for the new transmission.
		Re components (viii) and (ix), 3GPP teaches that 
	(viii) the set of Uu LCH restriction parameter includes a set of allowed Subcarrier Spacings (LCP mapping restrictions for each logical channel include a list of allowed subcarrier spacings (allowedSCS-List) for transmission) (Sec 5.4.3.1.1 General, Pg. 30-31);
	(ix) the set of allowed Subcarrier Spacings for the first SL LCH does not include the Subcarrier Spacing associated with the UL-SCH resources available for the new transmission (UL grant is used for transmission when the subcarrier spacing associated to the UL grant is included in the set of allowed subcarrier spacings and thereby, it is evident that UL grant is not used for transmission when the subcarrier spacing associated to the UL grant is not included in the set of allowed subcarrier spacings) (Sec 5.4.3.1.2, Selection of Logical channels, Pg. 31).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Adjakple by including the steps that (viii) the set of Uu LCH restriction parameter includes a set of allowed Subcarrier Spacings; (ix) the set of allowed Subcarrier Spacings for the first SL LCH does not include the Subcarrier Spacing associated with the UL-SCH resources available for the new transmission, as taught by 3GPP for the purpose of controlling LCP procedure while performing new transmission, as taught by 3GPP (Sec 5.4.3.1.1 General, Pg. 30-31).
		3GPP discloses that LCP mapping restrictions include a list of allowed subcarrier spacings (allowedSCS-List) for transmission. 3GPP further discloses that allowed subcarrier spacings configured for a logical channel require to match the subcarrier spacing of available UL grant to perform new transmission using the available UL grant (Sec 5.4.3.1.2 Selection of logical channels, Pg. 31). Therefore, when the list of allowed subcarrier spacings include the subcarrier spacing associated with the available UL grant, the available UL grant meets at least a part of the LCP mapping restrictions (because LCP mapping restrictions include a list of allowed subcarrier spacings) and eventually, when the list of allowed subcarrier spacings do not include the subcarrier spacing associated with the available UL grant, the available UL grant does not meet the LCP mapping restrictions (3GPP, Sec 5.4.3.1.1, General, Pg. 30-31; Sec 5.4.3.1.2 Selection of logical channels, Pg. 31). On the other hand, Adjakple refers to section 5.4.3.1 of TS 38.321 for LCP mapping restrictions (Par 0146, Par 0161) and further discloses that a scheduling request for a sidelink logical channel (LCH) is triggered when the available UL-SCH resources do not meet the LCP mapping restrictions (Par 0103-0115, Par 0139-0163). Therefore, in view of Adjakple and 3GPP, when the subcarrier spacing associated with the available UL grant is not included in the set of allowed subcarrier spacings (allowedSCS-List, 3GPP, Sec. 5.4.3.1, Pg. 30-31; Sec. 5.4.3.1.2, Pg. 31), the available UL grant does not meet the LCP mapping restrictions configured for the LCH that triggered the BSR (Adjakple, Par 0146-0151, Par 0161-0163), and as a result, a scheduling request is triggered for the LCH that triggered the BSR (Adjakple, Par 0146-0151, Par 0161-0163).
		In view of above discussion, the combination of Adjakple and 3GPP is capable of determining that the set of allowed Subcarrier Spacings for the first SL LCH (allowedSCS-List) does not include the Subcarrier Spacing associated with the UL-SCH resources available for the new transmission (available UL grant failing to meet the LCP mapping restrictions (Par 0146, Par 0161) such as the subcarrier spacing associated with the available UL grant is not included in the set of allowed subcarrier spacings (3GPP, Sec. 5.4.3.1.2, Pg. 31, selection of logical channel)) and it would have been obvious to do so to trigger a Scheduling Request when the available UL grant cannot be used for sending BSR, as taught by Adjakple (Abstract, Par 0161-0163). 
		Claim 21 recites a remote unit apparatus performing the steps recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Claim 26 recites a program product storing codes to be executed by a processor to perform the steps recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Re claims 2, 22, 27, Adjakple does not explicitly disclose that the at least one Uu LCH restriction parameter further comprises an allowed serving cell.
		3GPP teaches that the at least one Uu LCH restriction parameter further comprises an allowed serving cell (allowed serving cells) (Sec 5.4.3.1.1 General, Pg. 30-31, Sec 5.4.3.1.2, Selection of Logical channels, Pg. 3).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Adjakple by including the step that the at least one Uu LCH restriction parameter further comprises an allowed serving cell, as taught by 3GPP for the purpose of controlling LCP procedure while performing new transmission, as taught by 3GPP (Sec 5.4.3.1.1 General, Pg. 30-31).
		Re claims 3, 23, 28, Adjakple teaches that triggering the Scheduling Request occurs (UL-SCH resources do not meet LCP mapping restrictions) in response to detecting that a first parameter maxPUSCH-Duration configured for the first SL LCH has a smaller value than the PUSCH transmission duration associated with the UL-SCH resource available for the new transmission (maxPUSCH-Duration is the LCP mapping restriction parameter and it is the maximum PUSCH duration allowed for uplink/Uu transmission. when a logical channel (LCH) is configured with maxPUSCH-Duration, the LCH can not occupy PUSCH for longer than maxPUSCH-Duration. When the available UL-SCH resource duration is longer than maxPUSCH-Duration, then the available UL-SCH resource does not meet the LCP mapping restriction and triggers a scheduling request) (Par 0103-0115, Par 0127, Par 0131-0136, Par 0139-0163).
13.	Claims 5, 6, 24, 25, 29, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Adjakple and 3GPP as applied to claims 1, 21, and 26 above and further in view of Huawei (Further discussion on SR configuration and procedure for NR SL, R2-1907450, hereinafter referred to as Huawei).
		Re claims 5, 24, 29, Adjakple does not explicitly disclose that triggering the Scheduling Request occurs in response to determining that the UL-SCH resource available for the new transmission are later in time than a next physical uplink control channel transmission occasion for the Scheduling Request triggered for the first SL LCH.
		Huawei teaches that triggering the Scheduling Request (Proposal 4, Proposal 5, Pg. 4) occurs in response to determining that the UL-SCH resource available for the new transmission are later in time than a next physical uplink control channel transmission occasion (available PUSCH resources are located after PUCCH, Fig. 2, Pg. 3) for the Scheduling Request triggered for the first SL LCH (transmit SR using PUCCH resource) (Proposal 3-proposal 5, Pg. 2-4).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Adjakple by including the step that triggering the Scheduling Request occurs in response to determining that the UL-SCH resource available for the new transmission are later in time than a next physical uplink control channel transmission occasion for the Scheduling Request triggered for the first SL LCH, as taught by Huawei for the purpose of ensuring the QoS requirement of the delay sensitive V2X service, as taught by Huawei (Proposal 4, Pg. 4). 
		Re claims 6, 25, 30, Adjakple teaches to receive a time threshold (latency threshold, Par 0133).
		Adjakple does not explicitly discloses that triggering the Scheduling Request occurs in response to determining that UL-SCH resource available for the new transmission are more than the time threshold away in time from a time the sidelink buffer status reporting trigger for the first SL LCH is received. 
		Huawei teaches to trigger a scheduling request when the available PUSCH resources do not meet the stringent delay requirement (i.e. 3 ms) of a V2X service (Proposal 3-proposal 5, Pg. 2-4).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Adjakple by including the step to trigger a scheduling request when the available PUSCH resources do not meet the stringent delay requirement (i.e. 3 ms) of a V2X service, as taught by Huawei for the purpose of ensuring the QoS requirement of the delay sensitive V2X service, as taught by Huawei (Proposal 4, Pg. 4).
		Adjakple teaches to receive stringent delay threshold (Par 0133) and Huawei teaches to trigger scheduling request when the available PUSCH resources do not ensure the stringent delay requirement (i.e. 3 ms) of the V2X service. Therefore, Adjakple in view of Huawei is capable of triggering the Scheduling Request in response to determining that UL-SCH resource available for the new transmission are more than the time threshold away in time from a time the sidelink buffer status reporting trigger for the first SL LCH is received and it would have been obvious to do so to ensure the QoS requirement of the delay sensitive V2X service, as taught by Huawei (Proposal 4, Pg. 4).

Relevant Prior Art
		Kang et al (US 20200351981 A1) discloses that a sidelink BSR is triggered for a logical channel. When the available uplink resources do not meet the LCP mapping restrictions configured for the logical channel, a scheduling request is triggered (Par 0197-0205, Par 0207-0215).



























Conclusion

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/HARUN CHOWDHURY/	Examiner, Art Unit 2473